Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election of the species: a specific Component I: Conjugate 1 or a pharmaceutically acceptable salt thereof; a specific Component II: 5FU and leucovorin; and a specific cancer: pancreatic cancer, filed March 24, 2022 in response to the Office Action of September 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1-17 are pending.
Claims 5-9, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-4, and 10-15 are under consideration as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a prodrug, derivative, or pharmaceutically-acceptable salt thereof” in claim 1 is a relative term which renders the claim indefinite. The term “derivative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, besides those compounds specifically described in the specification.
The term “Component I is a SN-38 or an analog, or derivative thereof” in claim 3 is a relative term which renders the claim indefinite. The term “analog” or “derivative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, besides those compounds specifically described in the specification.
Claims 2, 4 and 10-15 are also rejected because these claims are dependent on claim 1.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
	Claim 1 is drawn to “A method of treating cancer comprising administering: (A) a first component which comprises, as an active agent, Component I, or a prodrug, derivative, or pharmaceutically- acceptable salt thereof, and (B) a second component which comprises, as an active agent, Component II, or a prodrug, derivative, or a pharmaceutically-acceptable salt thereof, wherein Component I is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein active agent comprises a tubulin inhibitor or prodrug thereof, and Component II is different from Component I.” Based on the specification: 1) “component” can any therapeutic agent, See [0013]; 2) the term “targeting moiety” as used herein refers to a moiety that binds to or localizes to a specific locale. The moiety may be, for example, a protein, nucleic acid, nucleic acid analog, carbohydrate, or small molecule. The locale may be a tissue, a particular cell type, or a subcellular compartment. In some embodiments, a targeting moiety can specifically bind to a selected molecule such as a protein. See [0022]. The specification or claims does not limit “tubulin inhibitor”, thus, given BRI, “tubulin inhibitor” can be small molecule drug, peptide, protein, antibody, oligonucleotide, or siRNA, etc… These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms. Similarly, the specification or claims does not limit “targeting moiety binds to HSP90”, thus, given BRI, “targeting moiety binds to HSP90” can be small molecule, peptide, protein, antibody, etc… Similarly, these compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms.
Taken together, the claims encompass enormous number of species of “a first component” and “a second component”: e.g. 1) unlimited therapeutic agents (known or unknown) for Component II; 2) all types of Component I configurations of a large number of targeting moiety with different physical/chemical properties and a large number of tubulin inhibitors with different physical/chemical properties; 3) all types of derivatives of Component I and Component II. Furthermore, these claims also encompass all cancers (in particular all types of pancreatic cancers, the elected species).
As set forth above, although the claims encompass very large genus of possible combinations for “a first component” and “a second component” to treat cancers, however, the specification shows therapeutic activity of only one combination of Conjugate 1 (“a first component”) and Talazoparib (“a second component”) to treat only one cancer (small cell lung cancer) in mice model. See Example 5. Other than conceptual experiment designs (Examples 3 and 4), the specification provides no evidence and guidance regarding to other combinations of “a first component” and “a second component” to treat other solid tumors. In particular, the specification does not show that other type of “a first component” in combination with other “a second component” to treat other types of cancers, e.g. to treat pancreatic cancer by administering Conjugate 1 and 5FU and Leucovorin (the elected species). Therefore, the specification provides insufficient written description to support the genus encompassed by the claims. 
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
With regard to the recited genus “a first component” and “a second component”, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Here, Applicant desires patent protection for a method encompassing enormous combinations of “a first component” and “a second component” to treat cancers, wherein the first component encompasses all types of tubulin inhibitors coupled to HSP90 targeting moieties (including derivatives). However, in view of the above, the specification does not provide adequate written description of the claimed genus of “a first component” and “a second component”. Specifically, Applicant fails to disclose any other combination comprising “a first component” and “a second component” (5FU and leucovorin in particular, the elected species) to treat any other types of cancers (pancreatic cancer in particular, the elected species), besides Conjugate 1 + Talazoparib to treat small cell lung cancer. One of ordinary skilled in the art would not have expected that all variants/derivatives of “a first component” in combination with all variants/derivatives of “a second component” encompassed by these claims would function the same way as the specific combination of Conjugate 1 + Talazoparib to small cell lung cancer (Example 5).  And in relation to the above, these disclosed species do not represent the substantial variety covered by the genus of “a first component”, “a second component” and all cancers.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement "requires a description of an invention, not an indication of a result that one might achieve if one made that invention." Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) ("A patent. .. 'is not a reward for the search, but compensation for its successful conclusion.' ... For that reason, the written description requirement prohibits a patentee from 'leaving it to the ... industry to complete an unfinished invention."' (citations omitted)).
Therefore, for all these reasons the specification lacks adequate written description, and claims 2-4, and 10-15 are dependent on the genus of claim 1. Accordingly, these claims are properly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chimmanamada (Chimmanamada et al., US 2014/0079636 A1, Publication Date: 2014-03-20, cited in IDS of 12/20/2019).
It is noted, based on the description as shown below:

    PNG
    media_image1.png
    382
    660
    media_image1.png
    Greyscale

According to WO2013/158644 (cited in IDS of 10/19/2021), Example 6 describes the method of synthesis of SDC-TRAP-0063:

    PNG
    media_image2.png
    60
    581
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    476
    633
    media_image3.png
    Greyscale

Chinmmanamada teaches a binding moiety-drug conjugate (SDC-TRAP) comprising a binding moiety and an effector moiety (claim 1), wherein the binding moiety interacts with a protein overexpressed in cancerous cells, i.e. Hsp90 (claims 2-5); wherein the effector moiety can be SN-38 (claims 9-11).
Chinmmanamada teaches treating cancer with the therapeutic moieties of the invention (Abstract, [0002], [0009], and [0011]).  
Chinmmanamada teaches a compound SDC-TRAP-0063, which has a structure very similar to Conjugate 1 of the instant claim 4 (page 58 and Example 6).

    PNG
    media_image4.png
    216
    503
    media_image4.png
    Greyscale

Chimmanamada teaches that SDC-TRAP-0063 is essentially a conjugate of the binding moiety ganetespib and the effector moiety irinotecan. SDC-TRAP-0063 is: 4, 11- diethyl-4-hydroxy-3, 14-dioxo-3,4, 12,14-tetrahydro-1 Hpyrano [3',4': 6, 7] indolizino [1,2-b] quinolin-9-yl 4-(2-(5-(3-(2,4-dihydroxy-5-isopropylphenyl)-5-hydroxy-4H-1,2,4-triazol-4-yl)-1H-indol-1-yl) ethyl)piperidine-1-carboxylate. See [0528]. (According to the instant Specification paragraph [0028]-[0029], Conjugate 1 of the instant application is: (S)-4,11- diethyl-4-hydroxy-3,14-dioxo-3,4,12,14-tetrahydro-1 Hpyrano [3',4': 6,7] indolizino [1,2-b] quinolin-9-yl 4-(2-(5-(3-(2,4-dihydroxy-5-isopropylphenyl)-5-hydroxy-4H-1,2,4-triazol-4-yl)-1H-indol-1-yl)ethyl)piperidine-1-carboxylate, which further recites an “S” configuration, compared with SDC-TRAP-0063).  
Chimmanamada teaches the method of making SDC-TRAP-0063. See Example 6.
Chinmmanamada teaches SDC-TRAP-0063 targets tumor cells selectively and has anti-tumor efficacy in xenograft tumor models, e.g. HCT 116 (colon cancer) and MCF-7 (breast cancer) (Example 7, page 60). And SDC-TRAP-0063 has greater tumor growth suppression than effector moiety irinotecan alone or unconjugated binding moiety ganetespib and effector moiety irinotecan administered together. See [0564].
Chinmmanamada teaches dosage and treatment schedule (Example 7, page 61). 
Chinmmanamada teaches that the conjugate may be administered in combination with other pharmaceutically active compounds ([343]) (Component II, different from Component I). 
Chimmanamada teaches that the cancer can be pancreatic cancer. See [0192].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chimmanamada (Chimmanamada et al., US 2014/0079636 A1, Publication Date: 2014-03-20, cited in IDS of 12/20/2019).
Chimmanamada teaches as set forth above. However, Chimmanamada does not teach: “wherein Component I is administered before Component II” (claim 12), or “wherein Component II is administered before Component I” (claim 13).
Chimmanamada teaches that a composition or method can include a combination of two or more binding moieties and/or two or more effector moieties (e.g., a combination therapy and/or multi target therapy) embodied in one or more different types of SDC-TRAP.  See ¶ [0238]. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high in view of the teachings of Chimmanamada to modify to the order of treatment with a combination of two or more binding moieties and/or two or more effector moieties.  One of skilled in the art would have been motivated to modify the order of treatment to optimize the therapeutic response.

Claim 1-4, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conroy (Conroy et al., N. Engl. J. Med., 364:19 1817-1825, Publication Date: 2011-05-12) and in view of Proia (Proia et al., Mol Cancer Ther; 14(11): 2422-2432, Publication Date: November 2015), as evidenced by Fluorouracil (downloaded from https://www.cancerresearchuk.org/about-cancer/cancer-in-general/treatment/cancer-drugs/drugs/fluorouracil).
Conroy teaches that irinotecan has some clinical activity against advanced pancreatic cancer. Preclinical studies have indicated that irinotecan has synergistic activity when it is administered before fluorouracil and leucovorin. Oxaliplatin has clinical activity against pancreatic cancer only when combined with fluorouracil. Oxaliplatin and irinotecan show synergistic activity in vitro. Given the relative absence of overlapping toxic effects among fluorouracil, leucovorin, irinotecan, and oxaliplatin, a regimen combining these agents was studied in a phase 1 trial and showed responses in patients with advanced pancreatic cancer. See page 1818, col. 1, para. 2.
Conroy teaches that FOLFIRINOX consists oxaliplatin, irinotecan, fluorouracil (5-FU), and leucovorin. See page 1817, § Background. AS evidenced by Fluorouracil, fluorouracil is also known as 5FU.
Conroy teaches that the median overall survival was 11.1 months in the FOLFIRINOX group as compared with 6.8 months in the gemcitabine group (hazard ratio for death, 0.57; 95% confidence interval [CI], 0.45 to 0.73; P<0.001). Median progression-free survival was 6.4 months in the FOLFIRINOX group and 3.3 months in the gemcitabine group (hazard ratio for disease progression, 0.47; 95% CI, 0.37 to 0.59; P<0.001). The objective response rate was 31.6% in the FOLFIRINOX group versus 9.4% in the gemcitabine group (P<0.001). More adverse events were noted in the FOLFIRINOX group; 5.4% of patients in this group had febrile neutropenia. At 6 months, 31% of the patients in the FOLFIRINOX group had a definitive degradation of the quality of life versus 66% in the gemcitabine group (hazard ratio, 0.47; 95% CI, 0.30 to 0.70; P<0.001). See page 1817, § Results.
Conroy teaches that as compared with gemcitabine, FOLFIRINOX was associated with a survival advantage and had increased toxicity. FOLFIRINOX is an option for the treatment of patients with metastatic pancreatic cancer and good performance status. See page 1817, § Conclusions.
Conroy teaches as set forth above. However, Conroy does not teach the method comprising administering “a first component comprises, as an active agent, Component I, or a prodrug, derivative, or pharmaceutically- acceptable salt thereof, wherein Component I is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein active agent comprises a tubulin inhibitor or prodrug thereof.”
Proia teaches that chemotherapeutic drugs have been a mainstay of cancer therapy for many decades; however, their effectiveness is often hampered by systemic toxicities due to adverse effects on normal tissues. This lack of discrimination limits their administrable dosing in the clinic, resulting in narrow therapeutic windows and less-than-optimal efficacies. Moreover, multidrug combinations that represent the standard-of-care treatment modality for a variety of cancer types typically require further dose reductions to maintain acceptable tolerability. Thus, targeted delivery of cytocidal amounts of toxic agents to tumor cells remains an ongoing challenge for cancer therapy. See page 2422, col.1, para.1.
Proia teaches a new drug delivery system termed HSP90 inhibitor-drug conjugates, or HDC, based on the property that small-molecule inhibitors of HSP90 are preferentially retained in tumor cells in contrast to their rapid clearance from the circulation and normal tissues. See page 2422, col. 2, para. 2.
Proia teaches a compound STA-12-8666, comprised of an HSP90 inhibitor fused to SN-38, a potent topoisomerase I inhibitor and pharmacologically active metabolite of irinotecan, which is identical to Conjugate 1. See Fig. 1B.
Proia teaches that STA-12-8666 induces durable tumor regression in aggressive pancreatic cancer xenograft model. And STA-12-8666 shows better effectiveness than irinotecan. See Fig, 6A. Mice bearing pancreatic cancer PDX were administered 3 once-weekly doses of vehicle, STA-12-8666, or irinotecan and tumor growth monitored out to 150 days. Vehicle and irinotecan treated animals quickly progressed and were removed from study after 1 month. Complete regressions occurred in all five animals bearing nine tumors that were administered STA-12-8666; a response that was maintained for at least 2 months following cessation of initial therapy. At day 110, the first two animals to present with four recurring tumors were retreated with weekly STA-12-8666 dosing. All four tumors responded with further regressions and no regrowth was observed. Similarly, two additional mice with three recurrent tumors were administered a second round of STA-12-8666 at day 124 and tumor growth was completely suppressed. The remaining animal did not receive a secondary cycle of STA-12-8666 and its two tumors showed regrowth 3 months after initial treatment, underscoring the durable nature of disease control. Importantly, all recurrent tumors retained full sensitivity to subsequent therapeutic HDC challenge, suggesting that acquired resistance to STA-12-8666 was not responsible for regrowth. See page 2429, col. 1, para. 2.
Proia teaches that HSP90-binding capacity of STA-12-8666 is both necessary and sufficient to promote intratumoral localization and tetention of the HDC molecule, resulting in prolonged SN-38 exposure and optimized therapeutic indices for the topoisomerase I inhibitor. See page 2429, § Discussion; page 2425-2427.
Proia teaches that modest, nonproteotoxic effects on HSP90 inhibition have been shown to limit the emergence of resistance to anticancer chemotherapeutics; thus, STA-12-8666 may retain an inherent capacity to augment SN-38 activity via restricting potential development of topoisomerase inhibitor resistance. See page 2430, col. 1, para. 1.
Proia teaches that STA-12-8666 showed a favorable biodistribution and activity profile, with tumor-selective accumulation of the compound acting as a reservoir for sustained intracellular cleavage and SN-38 payload release. See page 2430, col. 1, para. 3.
Proia teaches that STA-12-8666 displays optimal pharmacologic properties, including high tumor retention and controlled cytotoxic payload release, which combine to produce a remarkable therapeutic index. These findings thus identify STA-12-8666 as a promising new therapeutic candidate for cancer treatment. See page 2430, col. 2, para. 3.
Proia teaches that the HDC delivery of SN-38 may represent an effective means to circumvent common mechanisms of resistance that frequently develop in response to irinotecan therapy. See page 2430, col. 2, para. 2.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a pancreatic cancer patient with a FOLFIRINOX protocol, taught by Conroy, and to substitute irinotecan with STA-12-8666, as suggested by Proia, because compared with irinotecan: 1) STA-12-8666 shows superior therapeutic activity to pancreatic cancer; 2) STA-12-8666 displays optimal pharmacologic properties; 3) STA-12-8666 may limit the emergence of resistance to anticancer chemotherapeutics. One of ordinary skilled in the art would have recognized, substituting substitute irinotecan with STA-12-8666 in FOLFIRNOX would enhance the therapeutic activity; circumvent common mechanisms of resistance development to irinotecan therapy; prolong the therapeutic effects. Given that STA-12-8666 is available and has been extensively tested, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to generate a better treatment for some pancreatic cancer patients.
Regarding claim 12 and 13, Conroy teaches that followed by a 1-week rest, then weekly for 3 weeks in subsequent 4-week courses. FOLFIRINOX consisted of oxaliplatin at a dose of 85 mg per square meter, given as a 2-hour intravenous infusion, immediately followed by leucovorin at a dose of 400 mg per square meter, given as a 2-hour intravenous infusion, with the addition, after 30 minutes, of irinotecan at a dose of 180 mg per square meter, given as a 90-minute intravenous infusion through a Y-connector. This treatment was immediately followed by fluorouracil at a dose of 400 mg per square meter, administered by intravenous bolus, followed by a continuous intravenous infusion of 2400 mg per square meter over a 46-hour period every 2 weeks. See page 1819, col. 1, para. 2. 
Furthermore, one of skilled in the art would have been motivated to modify the order of treatment to optimize the therapeutic response.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, and 14 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 41 of copending Application No. 15/734,110 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Appl. No.: 15/734,110
Claims 1-4, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 16-19, 21-27, 29-33, 35-37 and 41-44 of copending Application No. 15/734,110 (thereinafter Appl.110, Pub. No.: US 2021/0186978 A1).
The claims of Appl.110 teach a method of treating cancer of a subject, comprising administering: (A) a first component which comprises Component I, or a prodrug, derivative, or pharmaceutically- acceptable salt thereof, and (B) a second component which comprises Component II, or a prodrug, derivative, or a pharmaceutically-acceptable salt thereof, wherein Component I is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein the active agent comprises a tubulin inhibitor or prodrug thereof; and Component II is different from Component I. See claim 1.
The claims of Appl.110 teach that the method of claim 1, wherein Component I is Conjugate 1 having a structure as shown below, See claim 7:

    PNG
    media_image5.png
    242
    361
    media_image5.png
    Greyscale

The claims of Appl.110 teach that the method of claim 1, wherein Component 11 is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein the targeting moiety binds to heat shock protein 90 (HSP90). See claim 26.
The claims of Appl.110 teach that the method of claim 26, wherein Component II is Conjugate 2 having a structure of: (which is identical to the structure of Conjugate 1 of the instant claim 4, the elected species). See claim 30.

    PNG
    media_image6.png
    380
    476
    media_image6.png
    Greyscale

The claims of Appl.110 teach that the method of claim 1, wherein Component I is Conjugate 1 and Component II is Conjugate 2. See claim 35. (Component I is different from Component II)
The claims of Appl.110 teach that the method of claim 1, wherein the cancer is selected from a group consisting of lung cancer, breast cancer, colorectal cancer, ovarian cancer, pancreatic cancer, colorectal cancer, bladder cancer, prostate cancer, cervical cancer, renal cancer, leukemia, central nervous system cancers, myeloma, and melanoma. See claim 41.
The claims of Appl.110 teach that the method of claim 26, wherein the active agent of Component II is selected from the group consisting of SN-38, irinotecan, lenalidomide, vorinostat, 5-Fluorouracil (5-FU), abiraterone, bendamustine, crizotinib, doxorubicin, pemetrexed, fulvestrant, topotecan, Vascular Disrupting Agent (VDA), or a fragment, derivative, or analog thereof. See claim 29.
The claims of Appl.110 teach that the method of claim 1, wherein Component II is a checkpoint inhibitor (claim 16); or wherein Component II is a CTLA-4 antagonist (claim 17); wherein Component II blocks the PD-1 and PD-L1/2 checkpoint pathway (claim 18); or wherein Component II comprises a PD-1 antagonist or a PD-L1 antagonist (claim 19).
Regarding claims 12 and 13, one of skilled in the art would have been motivated to modify the order of treatment to optimize the therapeutic response.
As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  a method of treating cancer comprising administering: (A) a first component which comprises Component I, or a prodrug, derivative, or pharmaceutically- acceptable salt thereof, and (B) a second component which comprises Component II, or a prodrug, derivative, or a pharmaceutically-acceptable salt thereof, wherein Component I is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein the active agent comprises a tubulin inhibitor or prodrug thereof; and Component II is different from Component I. 
	
This is a provisional nonstatutory double patenting rejection.

US Appl. No.: 17/618,761
Claims 1-4, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.: 17/618,761 (thereinafter Appl. 761).
The claims of Appl. 761 teach a method of treating cancer in a subject in need thereof, comprising administering an effective amount of Conjugate 1 or a pharmaceutically acceptable salt thereof to the subject at a dose of 150 mg/m2, 175 mg/m2, or 200 mg/m2 body surface area. See claim 1. As evidence by the Specification, Conjugate 1 has the structure shown below: (which is identical to Conjugate 1 of the instant Application)

    PNG
    media_image7.png
    386
    619
    media_image7.png
    Greyscale

The claims of Appl. 761 teach a method of treating cancer in a subject in need thereof, comprising administering an effective amount of Conjugate 1 or a pharmaceutically acceptable salt thereof to the subject, wherein the subject has received at least one previous anticancer therapy. See claim 2.
The claims of Appl. 761 teach a method of treating cancer in a subject in need thereof, comprising administering an effective amount of Conjugate 1 or a pharmaceutically acceptable salt thereof to the subject, wherein the subject shows partial response or stable disease after the treatment. See claim 3.
The claims of Appl. 761 teach that the method of claim 1, wherein the cancer is selected from the group consisting of a cancer of anus, breast, cholangiocarcinoma, colon, Ewing sarcoma, liver, lung, neuroendocrine, ovary, pancreas, salivary gland, and sarcoma (claim 6), or wherein the cancer is pancreatic adenocarcinoma, endometrial adenocarcinoma, liposarcoma, or squamous cell carcinoma of the anus, cervix, or head and neck (claim 7).
The claims of Appl. 761 teach that the method of claim 1, wherein the subject further receives 5-FU, leucovorin, or a combination of 5-FU and leucovorin. See claim 17.
Regarding claims 12 and 13, one of skilled in the art would have been motivated to modify the order of treatment to optimize the therapeutic response.
As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  a method of treating cancer comprising administering: (A) a first component which comprises Component I, or a prodrug, derivative, or pharmaceutically- acceptable salt thereof, and (B) a second component which comprises Component II, or a prodrug, derivative, or a pharmaceutically-acceptable salt thereof, wherein Component I is a conjugate comprising an active agent or prodrug thereof attached to a targeting moiety, wherein the active agent comprises a tubulin inhibitor or prodrug thereof; and Component II is different from Component I. 
	
This is a provisional nonstatutory double patenting rejection.

US Appl. No.: 16/625,368
Claims 1-4, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20, and 22-35 of copending Application No.: 16/625,368 (thereinafter Appl. 368, Pub. No.: US 2020/0237746 A1), in view of Conroy (Conroy et al., N. Engl. J. Med., 364:19 1817-1825, Publication Date: 2011-05-12) and Proia (Proia et al., Mol Cancer Ther; 14(11): 2422-2432, Publication Date: November 2015).
The claims of Appl. 368 teach a particle comprising a conjugate, wherein the conjugate comprises has a structure of

    PNG
    media_image8.png
    377
    472
    media_image8.png
    Greyscale

(Compound A) or its tautomer, wherein the conjugate is present in an amount between about 0.05% and about 50 % (w/w) based upon the weight of the particle. See claim 11.
The claims of Appl. 368 teach a pharmaceutical formulation comprising the particle of claim 11 and at least one pharmaceutically acceptable excipient. See claim 20.
The claims of Appl. 368 teach a method of reducing tumor volume or tumor growth in a subject comprising administering the particle of claim 11. See claim 22.
The claims of Appl. 368 teach that the method of claim 22, wherein the tumor is selected from the group consisting of lung cancer, breast cancer, colorectal cancer, ovarian cancer, pancreatic cancer, colorectal cancer, bladder cancer, prostate cancer, cervical cancer, renal cancer, leukemia, central nervous system cancers, myeloma, and melanoma. See claim 24.
The claims of Appl. 368 teach as set forth above. However, the claims of Appl. 368 do not teach the method comprising administering a second component which comprises, as an active agent, Component II which is different from Component I.
Conroy and Proia teach as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of treating cancer, e.g. pancreatic cancer, taught the claims of Appl. 368, based on the teaching from Conroy and Proia, to substitute irinotecan with Compound A in FOLFIRINOX protocol of Conroy, because Compound A is STA-12-866 of Proia, and Proia teaches 1) STA-12-8666 shows superior therapeutic activity to pancreatic cancer; 2) STA-12-8666 displays optimal pharmacologic properties; 3) STA-12-8666 may limit the emergence of resistance to anticancer chemotherapeutics. One of ordinary skilled in the art would have recognized, substituting substitute irinotecan with STA-12-8666 in FOLFIRNOX would enhance the therapeutic activity; circumvent common mechanisms of resistance development to irinotecan therapy; prolong the therapeutic effects. Given that STA-12-8666 is available and has been extensively tested, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would be to generate a better treatment for some pancreatic cancer patients.
Regarding claims 12 and 13, one of skilled in the art would have been motivated to modify the order of treatment to optimize the therapeutic response.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642